TRADEMARK ASSIGNMENT OF SECURITY WHEREAS, REIS SERVICES, LLC, a Maryland limited liability company, located at 530 Fifth Avenue, New York, New York (“Borrower”), has adopted, used and is using the marks shown in the attached Schedule A (the “Marks”), for which there are registrations or applications in the United States Patent and Trademark Office under the numbers shown in the attached Schedule A; and WHEREAS, Borrower is obligated to CAPITAL ONE, NATIONAL ASSOCIATION (“Lender”) pursuant to (i) a certainLoan and Security Agreement, dated the date hereof, among Lender, Borrower and the other credit parties named therein and (ii) a certain Trademark Collateral Security Agreement, dated the date hereof, made by Borrower in favor of Lender (as each may be amended, modified, restated or supplemented from time to time, collectively, the “Agreements”); and WHEREAS, pursuant to the Agreements, Borrower is granting to Lender a security interest in the Marks, the goodwill of the business symbolized by the Marks, and the registrations and applications therefor. NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby acknowledged, Borrower does hereby assign unto Lender and grant to Lender a security interest in and to the Marks, together with the goodwill of the business symbolized by the Marks, and registrations and applications therefor, which assignment and security interest shall secure all the Obligations as defined in the Agreements and in accordance with the terms and provisions thereof. Borrower expressly acknowledges and affirms that the rights and remedies of Lender with respect to the assignment and security interest granted hereby are more fully set forth in the Agreements. [Remainder of Page Intentionally Left Blank; Signature Page Follows] Dated: , 2012 REIS SERVICES, LLC By: /s/ Mark P. Cantaluppi Name: Mark P. Cantaluppi Title: Chief Finacial Officer CAPITAL ONE, NATIONAL ASSOCIATION By:/s/ Marc Einerman Name:Marc Einerman Title: Vice President SCHEDULE A Schedule A to a Trademark Assignment of Security dated October 16, 2012, by and between REIS SERVICES, LLC and CAPITAL ONE, NATIONAL ASSOCIATION. REGISTRATION OR APPLICATION NO. REGISTRATION OR FILING DATE MARK 8/31/10 REIS 10/21/08 Reis Logo 10/24/06 YOUR WINDOW ONTO THE REAL ESTATE MARKET 5/31/11 REISREPORTS
